DETAILED ACTION
This Office action is in reply to correspondence filed 21 June 2022 in regard to application no. 15/181,395.  Claims 3, 9, 13, 17 and 19 have been cancelled.  Claims 1, 2, 4-8, 10-12, 14-16, 18 and 20-28 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.


Allowable Subject Matter
Claims 1, 2, 4-8, 10-12, 14-16, 18 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected only under 35 U.S.C. §101 as being directed to an abstract idea without significantly more.  The lack of any rejection based on prior art under § 102 or 103 has been explained previously.
With the present amendment, all the claims now require that a computer be able to communicate using one of four wireless protocols: one of the IEEE 802.11 protocols, a piconet/scatternet protocol, a cellular protocol with orthogonal frequency-division multiple access, and a version of the 5G protocol.  Though many and perhaps most computers have the ability to communicate using one or two of these, there are a great many computers that have none of these specific network capabilities, each of which requires particular circuitry, therefore a computer with the ability to use any of these four networks is not a generic computer but a particular machine, referring to MPEP § 2106.05(b).  Therefore, although the claims continue to recite abstraction, they integrate the abstract idea into a practical application and are not directed to the abstract idea, so the rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694